Case 6:19-cv-01397-RBD-EJK Document 19 Filed 04/21/20 Page 1 of 3 PageID 242



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

BROADCAST MUSIC, INC.; INTERIOR
MUSIC CORP.; PAUL SIMON MUSIC;
STONE DIAMOND MUSIC CORP.;
ZAWINUL MUSIC; and EMI
BLACKWOOD MUSIC, INC.,

       Plaintiffs,

v.                                                       Case No. 6:19-cv-1397-Orl-37EJK

DOMINICK’S TO GO OF WINTER
SPRINGS LLC; MARY COMMESSO;
and DOMINIC COMMESSO,

      Defendants.
_____________________________________

                                         ORDER

       Plaintiffs sued Defendants for copyright infringement of certain musical

compositions licensed by Plaintiff Broadcast Music, Inc. (Doc. 1.) Now Plaintiffs move for

default judgment against Defendants for $15,249 in statutory damages, $3,550 in costs,

and a permanent injunction. (Doc. 17 (“Motion”).) On referral, U.S. Magistrate Judge

Embry J. Kidd recommends the Court grant the Motion. (Doc. 18 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court finds the R&R is due to be adopted in its entirety.
Case 6:19-cv-01397-RBD-EJK Document 19 Filed 04/21/20 Page 2 of 3 PageID 243



     It is ORDERED AND ADJUDGED:

     1.    U.S. Magistrate Judge Embry J. Kidd’s Report and Recommendation

           (Doc. 18) is ADOPTED, CONFIRMED, and made a part of this Order.

     2.    Plaintiffs’ Motion for Final Default Judgment Against Defendants (Doc. 17)

           is GRANTED.

     3.    Defendants are liable for copyright infringement of six musical

           compositions owned and/or licensed by Plaintiffs, which are described in

           the Schedule attached to the Complaint (Doc. 1-1).

     4.    The Court AWARDS Plaintiffs:

           a.    Statutory damages against Defendants in the amount of $15,249.00,

                 representing an award of five times the lost licensing fees for the six

                 acts of infringement, pursuant to 17 U.S.C. § 504(c);

           b.    Costs against Defendants in the amount of $400.00 (filing fee),

                 $150.00 (process server costs), and $3,000.00 (reasonable attorneys’

                 fees), totaling $3,550.00;

           c.    Interest on these awards pursuant to 28 U.S.C. § 1961.

     5.    Defendants, their agents, servants, employees, and all persons acting

           under their permission and authority, are PERMANENTLY

           ENJOINED AND RESTRAINED from infringing, in any manner,

           the copyrighted musical compositions         licensed by Plaintiff

           Broadcast Music, Inc., pursuant to 17 U.S.C. § 502.

     6.    The Clerk is DIRECTED to enter default judgment in favor of Plaintiffs and
Case 6:19-cv-01397-RBD-EJK Document 19 Filed 04/21/20 Page 3 of 3 PageID 244



            against Defendants.

      7.    The Court RETAINS jurisdiction over this action to enforce the judgment

            granted.

      DONE AND ORDERED in Chambers in Orlando, Florida, on April 21, 2020.




Copies to:
Counsel of Record
